SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the registrantx Filed by a party other than the registrant¨ Check the appropriate box: x Preliminary proxy statement ¨ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive proxy statement ¨ Definitive additional materials ¨ Soliciting material pursuant to Section 240.14a-12 Citizens Financial Corporation (Name of Registrant as Specified in Its Charter) Citizens Financial Corporation (Name of Person(s) Filing Proxy Statement) Payment of filing fee (Check the appropriate box): xNo fee required. ¨ Fee computed on table below per Exchange Act Rules14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transactions applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨ Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, schedule or registration statement no.: (3)Filing party: (4)Date filed: CITIZENS FINANCIAL CORPORATION 12910 Shelbyville Road, Suite 300 Louisville, Kentucky 40243 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON , 2007 A special meeting of the shareholders of Citizens Financial Corporation (the “Company”) will be held on , 2007, at .m. local time, at the offices of the Company located at 12910 Shelbyville Road, Suite 300, Louisville, Kentucky 40243 (the “Special Meeting”) to consider and vote on the following matters: 1. To approve a going private transaction by means of a reverse stock split (“Reverse Stock Split”) in which the Company’s Articles of Incorporation are amended such that all outstanding shares of the Company’s currently outstanding no par value Class A common stock (“Common Stock”) are reconstituted on the basis of one (1) new share of no par value common stock (“New Common Stock”) for each currently outstanding two hundred and fifty (250) shares of Common Stock, with cash in the amount of $7.25 per share of Common Stock being paid in lieu of any fractional shares of New Common Stock.Once approved by the shareholders, the Reverse Stock Split will be effective on or about [effective date]. 2. To transact any other business as may properly come before the Special Meeting or any adjournments or postponements of the Special Meeting.The Board of Directors is not aware of any other business to be conducted at the Special Meeting. Only shareholders of record as of the close of business on [record date], the “Record Date,” are entitled to notice of, and to vote at, the Special Meeting or any adjournments or postponements thereof.The Board of Directors recommends that you vote FOR the approval of the Reverse Stock Split.Those shareholders who will receive cash in lieu of fractional shares if the Reverse Stock Split is approved are entitled to dissenters’ rights.If order to perfect dissenters’ rights, you must comply in full with the requirements of the applicable Kentucky law.A copy of the Kentucky statute providing for dissenters’ rights is attached as Appendix B to the proxy statement (the “Proxy Statement”) that is included with this notice. The Board of Directors of the Company is soliciting proxies in connection with the above matters.Shareholders are urged to read the Proxy Statement carefully and in its entirety, including the attached appendices.The Proxy Statement is first being mailed to shareholders on or about [mail date]. Whether or not you plan to attend the Special Meeting, please submit your proxy as soon as possible to make sure that your shares are represented and voted. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THE TRANSACTION, PASSED UPON THE MERITS OR FAIRNESS OF THE TRANSACTION, OR PASSED UPON THE ACCURACY OR ADEQUACY OF THE DISCLOSURE IN THIS DOCUMENT.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. By Order of the Board of Directors: Darrell R. Wells President and Chief Executive Officer Louisville, Kentucky [mail date] SUMMARY TERM SHEET This summary is qualified in its entirety by the more detailed information set forth elsewhere in this Proxy Statement and therefore this Proxy Statement should be read in its entirety. · The reverse stock split.The Board of Directors of Citizens Financial Corporation (the “Company”), a Kentucky corporation, has reviewed and unanimously recommended and authorized an amendment to the Company’s Articles of Incorporation to effect a reverse stock split (“Reverse Stock Split”) whereby all outstanding shares of the Company’s currently outstanding no par value Class A common stock (“Common Stock”) shall be reconstituted on the basis of one (1) new share of no par value common stock (“New Common Stock”) for each currently outstanding two hundred and fifty (250) shares of Common Stock, with cash being paid in lieu of any resulting shares of New Common Stock as described immediately below. See “TERMS OF THE TRANSACTION - Amendment to Articles of Incorporation.” · Fractional shares.No certificates for fractional shares of New Common Stock will be issued.Instead, holders of fractional shares will be paid $7.25 per share of Common Stock that becomes a fractional share as a result of the Reverse Stock Split.Shareholders who own fewer than 250 shares of Common Stock immediately prior to the Reverse Stock Split will no longer be shareholders of the Company.However, if a shareholder would prefer not to receive cash in lieu of fractional shares but would instead prefer to receive only New Common Stock, such a shareholder can, prior to [effective date] (the “Effective Date”), purchase through the market, to the extent available, such additional shares of Common Stock to make his or her holdings of Common Stock evenly divisible by 250 (and thereby not having a fractional share as a result of the Reverse Stock Split).While in the 30 days following July 2, 2007, the date the Company announced the plans to pursue the Reverse Stock Split, the NASDAQ Capital Market (“NASDAQ”) reported that 27,875 shares of Common Stock traded and the average closing share price during that period was $6.42, it is possible that the share price of the Common Stock will increase based on the $7.25 price the Company will be paying for fractional shares.As a result, shareholders seeking to purchase shares of Common Stock to make their holdings of Common Stock evenly divisible by 250 might be forced to pay a significant premium in order to purchase additional shares.See “TERMS OF THE TRANSACTION – Fractional Shares.” · What you will receive.Holders of Common Stock will receive one share of New Common Stock in exchange for every 250 shares of Common Stock they own of record and cash in lieu of any resulting fractional shares as described above.See “TERMS OF THE TRANSACTION - Amendment to Articles of Incorporation.” · Purpose.The principal reason for the Reverse Stock Split is to bring the Company’s number of record holders of Common Stock below 300 so that the Company will no longer have the expense of filing reports with the Securities and Exchange Commission (“SEC”).A second purpose is to provide shareholders owning fewer than 250 shares of Common Stock the opportunity to dispose of their stock easily and without having to pay brokerage commissions. Additionally, the Company will save approximately $27,000 per year in administrative expenses associated with maintaining and servicing a large base of shareholders who own relatively small numbers of shares.See “SPECIAL FACTORS – Purposes of the Reverse Stock Split.” · Going private.The principal reason for effecting the Reverse Stock Split is to bring the number of holders of record of Common Stock below 300 so that the Company will no longer have the expense of filing reports with the SEC.Immediately following the Company’s certification to the SEC that it has fewer than 300 common shareholders of record, the Company’s obligations to file annual, quarterly, and current reports with the SEC will be suspended.Its proxy and insider filing and other SEC reporting obligations will terminate 90 days thereafter.As a result, there will be less information publicly available to the Company’s remaining shareholders, the public, and to market makers, and this could adversely affect the trading market and market value for the remaining shares. Additionally, upon suspension of the Company’s periodic reporting obligations, the New Common Stock will not be eligible to be traded on the NASDAQ Capital Market.This will adversely affect the liquidity, and may adversely affect the market value, of the Company’s common stock.See “SPECIAL FACTORS – Effects of the Reverse Stock Split.” 1 · Advantages and disadvantages of terminating SEC registration.The Board of Directors has considered the following advantages and disadvantages of terminating the Company’s SEC registration and determined that the advantages outweigh the disadvantages in the Company’s case.See “SPECIAL FACTORS – Advantages and Disadvantages of Terminating SEC Registration.” Advantages Disadvantages Anticipated expense savings of approximately $552,000 per year, plus approximately $172,000 in one-time expense savings. Loss of NASDAQ listing and associated decrease in liquidity of the Common Stock. Time savings for management relating to the preparation and filing of SEC reports. Loss of disclosure and investor protections afforded by SEC regulations and the Sarbanes-Oxley Act. Opportunity for holders of small numbers of shares to liquidate their investment without incurring brokerage commissions. Reduced ability to raise capital in a public offering or to use stock as acquisition consideration. · Expected effect of the reverse stock split on selected per share financial performance.As of June 29, 2007, there were 1,586,111 shares of Common Stock outstanding.Following the Reverse Stock Split, it is anticipated that there will be approximately 5,663 shares of New Common Stock outstanding.As a result, certain per share metrics of financial performance will change.For example, following the Reverse Stock Split, due to the smaller number of shares of common stock outstanding, a given amount of income or loss will result in earnings or loss per share that is 250 times the pre-Reverse Stock Split earnings or loss per share for that given amount of income or loss.Also, following the Reverse Stock Split, due to the smaller number of shares of common stock outstanding, a given amount of shareholders’ equity will result in a book value per common share that is 250 times the pre-Reverse Stock Split book value per common share for that given amount of shareholders’ equity.Also, to the extent that the $7.25 price paid for fractional shares is less than the book value per common share as of the Effective Date (at June 30, 2007 the book value per common share was $7.91), the book value per common share for post-Reverse Stock Split shareholders will increase as a result of that differential; conversely, to the extent that the $7.25 price paid for fractional shares exceeds the book value per common share as of the Effective Date, the book value per common share for post-Reverse Stock Split shareholders will decrease as a result of that differential.For example, based upon the June 30, 2007 book value per common share, post-Reverse Stock Split shareholders would experience a 1% increase in the book value per common share as a result of such differential.See “OTHER INFORMATION – Financial Information.” · Why a reverse stock split and why now.The Board of Directors considered alternatives to structuring the transaction as a reverse stock split, but decided that the reverse stock split format will ensure that the number of record shareholders of the Company will be fewer than 300 following the transaction and is designed to accomplish this objective with transaction-related expenses that are reasonable relative to the size of the transaction and the anticipated savings.A major factor in the Board of Directors’ decision to effect the Reverse Stock Split at this time was the rapidly growing expense of maintaining the registration of the Company’s common stock under the Exchange Act.See “SPECIAL FACTORS - Reasons for the Reverse Stock Split” and “SPECIAL FACTORS - Alternatives Considered.” 2 · Fairness of the transaction.The Board of Directors believes that the Reverse Stock Split is fair to the Company’s unaffiliated shareholders, including both those who will receive cash in lieu of fractional shares and those who will receive New Common Stock.The Board of Directors considers the Reverse Stock Spit fair to the unaffiliated shareholders who will remain shareholders following the Reverse Stock Split because the Board of Directors views the savings expected to result from termination of registration under the Exchange Act and from the reduction in the number of shareholders as more than offsetting the loss of eligibility for listing on the NASDAQ Capital Market, the reduction in the amount of publicly-available financial information, and any other benefits of having stock registered under the Exchange Act.In setting the price to be paid for fractional shares, the Board of Directors gave great weight to the opinion letter (“Fairness Opinion”) provided by Burke Capital Group (“Burke”), an independent financial advisor, that such price was fair, from a financial point of view, to the unaffiliated shareholders who will be cashed-out as a result of the Reverse Stock Split as well as to the unaffiliated shareholders who will not be cashed-out as a result of the Reverse Stock Split.The Board of Directors noted that the price set by the Board of Directors, $7.25 per share, is an 11% premium over $6.54, which was the closing bid price of the Common Stock on June 28, 2007, the last trading day immediately preceding the date on which the Board of Directors selected the price., and a 16% premium over $6.23, the average price at which the Company and its directors and executive officers had purchased shares of Common Stock during 2006 and 2007.The Board of Directors considered but rejected various other potential measures of value.See “SPECIAL FACTORS – Fairness of the Transaction.” · Fairness of the process.The Board of Directors obtained the Fairness Opinion from Burke in advance of its final decisions regarding the Reverse Stock Split.The Board of Directors did not retain a representative or advisor on behalf of the unaffiliated shareholders to review or negotiate the transaction.The Board of Directors concluded that the expense of such a step was not reasonable in relation to the size of the transaction being contemplated and concluded it could adequately establish the fairness of the Reverse Stock Split without such a step.The Reverse Stock Split also was not structured so that approval of at least a majority of the unaffiliated shareholders is required.The Board of Directors did not form a special committee of independent directors to review and approve the terms of the Reverse Stock Split.With respect to all of the above, the Board of Directors concluded that there was sufficient independent representation in the decision-making at the Board of Directors level to protect the interests of the unaffiliated shareholders.This decision was based on the fact that three of the five members of the Board of Directors are not controlled by, or under common control with, the Company, and these members of the Board of Directors are not employees of the Company. The Board also noted the equal applicability of the terms of the Reverse Stock Split to shareholders regardless of their relationship to the Company, and the availability of dissenters’ rights as an alternative means for shareholders to seek the fair value of their shares in the transaction.See “SPECIAL FACTORS – Fairness of the Transaction.” · Conflicts of interest.Darrell Wells, the President and Chief Executive Officer of the Company, has extended a line of credit to the Company that will be used, in part, to finance the repurchase of fractional shares in the Reverse Stock Split.The cost of purchasing fractional shares and expenses associated with the Reverse Stock Split are expected to be approximately $1,324,900, resulting in total borrowings against the line of credit of $7,084,900, with estimated annual interest payments of $655,353.As a result, he has a conflict of interest with respect to the Reverse Stock Split, as he is financing the transaction and also had a role in electing to pursue it and structuring its terms. 3 In addition, certain members of the Board of Directors and executive officers of the Company currently own sufficient shares of Common Stock to continue as shareholders following the Reverse Stock Split.As a result of the Reverse Stock Split, the collective percentage ownership by such directors and officers will increase from approximately 68.6% to approximately 76.8%.In particular, Darrell and Margaret Wells’ percentage ownership will increase from approximately 62% to 69% (over two-thirds) of the outstanding common stock.These prospective increases present a conflict of interest for our directors and executive officers as a group and for those whose individual proportionate ownership will increase, given that their relative voting power and equity ownership of the Company will increase as a result of the transaction.Furthermore, to the extent that the Reverse Stock Split may enable the Company to realize significant cost savings, continuing shareholders of the Company – including these officers and directors – may be able to realize the benefits of such savings, including the potential for increased net earnings and any long-term appreciation stemming therefrom.See “COMPANY INFORMATION – Interest in Securities of the Company,” “– Interest of Certain Parties in the Reverse Stock Split” and “SPECIAL FACTORS – Effects of the Reverse Stock Split.” · Vote required and reservation of rights.Under Kentucky law and the Company’s Articles of Incorporation and Bylaws, the amendment to the Articles of Incorporation to accomplish the Reverse Stock Split requires the affirmative vote of a majority of the votes cast by all holders of Common Stock.The Company’s President and Chief Executive Officer, Darrell R. Wells (“Mr. Wells”), beneficially owns approximately 62% of the outstanding Common Stock, and the Company’s executive officers and directors as a group beneficially own approximately 69% of the outstanding shares.Mr. Wells and the other directors and executive officers of the Company have indicated that they intend to vote “FOR” the Reverse Stock Split.Assuming that they vote as they have indicated that they will, approval of the Reverse Stock Split is assured.See “COMPANY INFORMATION – Interest in Securities of the Company” and “TERMS OF THE TRANSACTION – Vote Required.” The Board of Directors reserves the right, in its discretion, to abandon the Reverse Stock Split prior to the proposed Effective Date if it determines that abandoning the Reverse Stock Split is in the best interest of the Company.The Board of Directors believes that it is prudent to recognize that, between the date of this Proxy Statement and the Effective Date, factual circumstances could possibly change such that it might not be appropriate or desirable to complete the Reverse Stock Split at that time or on the terms currently proposed.Such factual circumstances could include the number of dissenting shareholders, a material change to the Company’s business, or litigation affecting the Company’s ability to proceed with the Reverse Stock Split.See “TERMS OF THE TRANSACTION – Reservation of Rights.” · Effective date.Assuming shareholder approval is received, the Company anticipates that the Reverse Stock Split will be effective on [effective date].See “TERMS OF THE TRANSACTION - Amendment to Articles of Incorporation.” · Post-Split Exchanges and Transfers.All certificates representing issued and outstanding shares of Common Stock immediately prior to the Reverse Stock Split will be cancelled and must be returned to the Company.A letter of transmittal describing how to collect any cash to be paid in lieu of fractional shares and receive certificates for shares of New Common Stock is being mailed to shareholders in conjunction with the mailing of this Proxy Statement.Transfers of New Common Stock will not be permitted until a shareholder’s old certificates have been properly surrendered.See “TERMS OF THE TRANSACTION – Post-Split Exchanges and Transfers.” 4 · Source of funds.The Company estimates that approximately $1,234,900 will be required to purchase fractional shares resulting from the Reverse Stock Split.The Company also estimates that expenses connected with the Reverse Stock Split will total approximately $90,000.The Company plans to borrow the funds related to the Reverse Stock Split from Mr. Wells.The amounts borrowed will expand an existing loan agreement between the Company and Mr. Wells.The outstanding principal under that loan agreement is callable upon 90 days notice and is otherwise due on June 30, 2008.Interest is payable quarterly at an annual rate equal to the greater of 6% or the prime lending rate plus 1%.The Company anticipates making payments on the loan, as to both debt incurred in connection with the Reverse Stock Split and the existing balance of the loan prior to the Reverse Stock Split, from savings generated from the Reverse Stock Split.The Company anticipates that Mr. Wells will extend the maturity of the loan each year until the loan is repaid, although such extensions are not guaranteed.The Company has not arranged an alternative source for financing the Reverse Stock Split in the event Mr. Wells fails to loan the Company the funds as indicated.See “COMPANY INFORMATION – Interests of Certain Parties in the Reverse Stock Split” and “OTHER INFORMATION – Source and Amount of Funds.” · Tax consequences.The issuance of the New Common Stock in exchange for the Common Stock will be treated as a tax-free recapitalization for federal income tax purposes.Accordingly, the exchange of shares will not result in the recognition of gain or loss to a shareholder, and the adjusted tax basis of a shareholder in and holding period for the stock will not change.Shareholders who receive cash in lieu of fractional shares will recognize a capital gain or loss to the extent of the difference between the shareholder’s tax basis in such shares and the amount of cash received in exchange therefor.See “SPECIAL FACTORS - Federal Income Tax Consequences.” · Dissenters’ rights.A shareholder who will receive cash in lieu of fractional shares upon implementation of the Reverse Stock Split has the right under Kentucky law to demand the appraised value of such shareholder's shares of Common Stock if the shareholder votes against the Reverse Stock Split and complies with certain other procedural matters.See “OTHER INFORMATION – Dissenters’ Rights,” and Appendix B to this Proxy Statement. CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS When used in this document, the words or phrases “will likely result,” “are expected to,” “anticipate,” “estimate,” “project,” or similar expressions are intended to identify “forward-looking statements.”Such statements are subject to certain risks and uncertainties which could cause actual results to differ materially from results presently anticipated or projected.You should not place undue reliance on any such forward-looking statements, which speak only as of the date made.Actual results may differ materially from any opinions or statements expressed with respect to future periods in any current statements in this document or in the Company’s other filings with the SEC. SPECIAL FACTORS Background of the Reverse Stock Split.On May 23, 2007, the SEC adopted final guidance regarding compliance with Section 404 of the Sarbanes-Oxley Act of 2002 (“SOX”).The SEC also announced its decision not to delay the deadlines for implementation of Section 404 of SOX for non-accelerated filers, such as the Company.These decisions prompted Messrs. Wells, Cornett, and Schweitzer, acting in their respective capacities as officers of the Company, to analyze the activity and expenses necessary to comply with the requirements of Section 404 of SOX and the benefits, expenses, and exposures of maintaining the registration of the Company’s common stock under the Exchange Act. 5 On June 11, 2007, Messrs. Wells and Cornett contacted counsel, Powell Goldstein LLP, to discuss these issues and the alternatives to maintaining registration of the Company’s common stock under the Exchange Act.The discussion focused on the relative costs and benefits of being a public company as described in “– Advantages and Disadvantages of Terminating SEC Registration” and the principal types of transactional alternatives available to the Company as described in “-Alternatives Considered.” On June 13, 2007, Mr. Cornett discussed with Burke Capital Group the terms of a potential engagement to offer an opinion of the fair market value of the Common Stock. At a regular meeting of the Board of Directors held on June 14, 2007 with all directors in attendance, Mr.Cornett presented an analysis of the de-registration process that included the following discussion topics.The Board of Directors discussed the relative advantages and disadvantages of terminating the registration of the Company’s common stock under the Exchange Act as described in “– Advantages and Disadvantages of Terminating SEC Registration” and also discussed the specific anticipated cost savings and other potential effects of such a transaction that are described in “– Purposes of the Reverse Stock Split” and “– Effects of the Reverse Stock Split.”The Board of Directors also discussed various transactions that could be used to terminate such registration and their relative advantages and disadvantages as described in “– Alternatives Considered.” Mr. Cornett also presented, and the Board reviewed, the following shareholder analysis based on the shareholders of record as of April 16, 2007.In particular, the Board noted the limited public float of the Common Stock as evidenced by the ownership of approximately 90% of the outstanding Common Stock by only 4% of its shareholders. No. of Shares No. of Holders Percent of Holders Total Shares Held Percent of Shares 0-99 1,540 68% 63,666 4% 100-199 451 20% 52,355 3% 200-299 150 7% 31,662 2% 300-399 36 2% 11,352 1% 400-499 18 1% 7,451 0% 500+ 85 4% 1,421,525 90% Total 2,280 1,588,011 Mr. Cornett also presented an analysis showing that a reverse split ratio of 1-for-200 would produce approximately 290 shareholders of record, while a 1-for-300 ratio would produce approximately 140 shareholders of record.He updated this analysis at the June 29, 2007 Board meeting, and it is presented in more detail with the discussion of that meeting below. The Board also discussed potential measures of the fair value of fractional shares should a reverse stock split be pursued as described in “– Fairness of the Transaction – Fairness of the Substance of the Transaction” and potential steps that could be taken to provide procedural fairness should a reverse stock split be pursued as described in “– Fairness of the Transaction – Fairness of the Process.” At the conclusion of this meeting, the Board of Directors concluded that a reverse stock split would be the best means of accomplishing a going-private transaction for the reasons stated in “– Alternatives Considered” and requested that management develop additional information regarding the steps required and likely timing related to a potential reverse stock split.It also authorized the engagement of Burke Capital Group, as independent financial advisor, to prepare an analysis of the fair market value of the Common Stock and to provide a range of prices that Burke would deem to be fair to unaffiliated shareholders, including both those who might receive cash in lieu of fractional shares as the result of a potential reverse stock split as well as those who might receive post-split shares of the Company’s common stock as the result of a potential reverse stock split.Burke was so engaged on June 15, 2007. 6 On June 18, 2007, Messrs. Wells, Cornett, and Schweitzer discussed with a representative of Powell Goldstein the steps required to effect a potential reverse stock split and going-private transaction, such as document preparation, filing, and mailing, the shareholders’ meeting, the process involved in exchanging Common Stock for New Common Stock and/or cash, and the likely timing related to a potential reverse stock split.The parties determined that the reverse stock split would require shareholder approval of an amendment to the Company’s Articles of Incorporation, which would be filed with the Kentucky Secretary of State promptly following receipt of shareholder approval and would evidence the effective date of the transaction.To obtain such approval, a proxy statement would need to be prepared, reviewed by the SEC and sent to shareholders, with the shareholders’ meeting being likely (although not guaranteed) to occur during the fourth quarter of 2007.The exchange of stock would follow shortly after the Effective Date and be accomplished by means of a Letter of Transmittal as described in “TERMS OF THE TRANSACTION –
